DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a first dummy conductive plane” and “a second dummy conductive plane”, does not reasonably provide enablement for “a first dummy plane” and “a second dummy plane”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The limitations “a first dummy conductive plane” and “a second dummy conductive plane” are conductive.  The limitations “a first dummy plane” and “a second dummy plane” can be conductive or non-conductive.  All the embodiments in the specification (140, 212, 214, 302, 304, 402) are dummy conductive planes ([0029, 0034, 0040, 0041]) using conductive materials such as copper.   The dummy conductive planes are used to reduce the stress so as to prevent the corner cracks ([0038-0039]). There is no indication in the specification that non-conductive materials, such as dielectric materials, can be used to reduce the stress and to prevent the corner cracks.  It is also obvious to a person skill in the art to know that the dielectric materials have electrical and mechanical properties very different from the conductive materials, such that there would be an extreme burden to experiment to pick the dielectric materials such that they can prevent the corner cracks.    Thus, the specification does not reasonably provide enablement for “a first dummy plane” and “a second dummy plane”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first integrated circuit die comprising: a substrate; a protection layer over the substrate; an under bump metallization structure over the protection layer; a connector attached to the under bump metallization structure; a first dummy plane over the protection layer, wherein a sidewall of the first dummy plane is coplanar with a first sidewall of the first integrated circuit die; and a second dummy plane over the protection layer, wherein a sidewall of the second dummy plane is coplanar with a second sidewall of the first integrated circuit die”, which is ambiguous.  It is unclear which elements are included in the first integrated circuit die, especially, the elements of “the first dummy plane” and “the second dummy plane”.
Claim 5 recites the limitation “laterally” in the first line of the claim, which is ambiguous.  It is unclear which direction that the limitation “laterally” indicates.
Claim 8 recites the limitation “the first integrated circuit die comprising: a substrate; an interconnect structure over the substrate; a protection layer over the interconnect structure; a connector over the protection layer and electrically coupled to the interconnect structure; and a plurality of L-shaped dummy conductive regions over the protection layer, wherein corners of the plurality of L-shaped dummy conductive regions are aligned with respective corners of the first integrated circuit die in a plan view” which is ambiguous. It is unclear which elements are included in the first integrated circuit die, especially, the element of “the plurality of L-shaped dummy conductive regions”. 
Claim 15 recites the limitation “the first integrated circuit die comprising: a substrate; a polymer layer over the substrate; an under bump metallization structure over the polymer layer; a connector bonded to the under bump metallization structure; a first dummy plane over the polymer layer and adjacent to the under bump metallization structure, wherein an edge of the first dummy plane is collinear with a first edge of the first integrated circuit die in a plan view; and a second dummy plane over the polymer layer and adjacent to the first dummy plane, wherein an edge of the second dummy plane is collinear with a second edge of the first integrated circuit die in the plan view”, which is ambiguous. It is unclear which elements are included in the first integrated circuit die, especially, the elements of “the first dummy plane” and “the second dummy plane”. 
Claims 2-7, 9-14 and 16-20 are rejected because they depend on the rejected claims 1, 8 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2004/0002198) teach dummy features to relief stress at the corner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/13/2022